Title: To George Washington from Jonathan Trumbull, Sr., 27 August 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir
            Lebanon [Conn.] 27th August 1778
          
          I received your favor of the 8th instant, requesting that the Fleet under the Command
            of Count D’Estaing might be supplied with Water from New-London, for which I gave
            immediate Orders; and sundry Vessels were employed in that business, by which conclude
            they were, and might still have been sufficiently supplied with that very necessary
            article, had they continued on that Station—but alas! contrary to our expectation, the
            Count, with the whole of his Fleet, are with drawn, and gone to Boston to repair the
            Damages they recieved in the late heavy gale, and this, notwithstanding the entreaties
            of General Sullivan, and the other General Officers, to the contrary—of which event Your
            Excellency hath undoubtedly been advised before this—The consequence I fear, will be,
            that we shall be obliged to evacuate Rhode Island—Thus are our raised expectations, from
            an Expedition, which had all the appearance of Success, damped—This shews us that we
            ought not to place our dependence too much on foreign Aid; but may such a disappointment
            teach us to place our trust and confidence in that Supreme Being who governs the
            Universe, and can, with infinite ease, turn those things which, we are ready to
            conclude, are against us, eventually to our advantage, in whose all-wise disposals may
            we chearfully acquiesce, and rest satisfied that whatever he doth is right.
          I must now beg leave to turn Your Attention to a case of peculiar, and accumulated
            distress—I mean the distressed situation of the Inhabitants of Westmoreland on the
            Susquehanna, who survived the more than barbarian cruelty of the Indians and Tories,
            which, in conjunction, they wreaked on that unhappy
            place, in beginning of July last, slaying above 300 Men, and driving more than 3,000
            Inhabitants,  mostly Women and Children, from their before peaceful
            Habitations, after having stripped and plundered them of all the necessaries of Life,
            burning and destroying all their buildings, and carrying off all their Cattle and other
            Live-Stock—leaving them in the most destitute, and deplorable circumstances—a particular
            representation whereof hath lately been laid before me by Messrs Jenkins, Gallup and
            Harding—Persons of integrity, who removed from the Eastern part of this State, and
            settled at said Westmoreland, and had the good fortune to escape the Carnage—they also inform, that at the time the Inhabitants came off,
            there was on the ground large and very valuable Crops of English and Indian Corn, which
            must inevitably be lost, unless speedy measures be taken to prevent it.
          Your Excellency hath undoubtedly been made acquainted with the Distresses of this
            People, and felt the tenderest emotions for them, and a willingness to afford them all
            the relief in your power, consistent with the safety and good of the whole.
          I have this day wrote to Congress on the Subject, and
            proposed to their consideration, whether it would not be advisable that a sufficient
            Force, to consist of 1500, or 2,000 men, be immediately sent into that part of the
            Country, under whose protection the Inhabitants would return, and secure their Crops,
            which would be an important acquisition, and also to pursue that detestable Banditti
            into their own Country—chastise them for their insolence and cruelty exercised towards
            the innocent Inhabitants aforementioned, and effectually prevent their making any
            further Depredations on that, or any other of our back settlem⟨ents.⟩ Such measure, I am
            persuaded, would produce ⟨ the ⟩ happiest effects—would recommend this Affair to Your
            Excellency’s Consideration; and wish, in case the state of the Army, and present
            appearances of things will permit, that Your Excellency would order a sufficient
            number—to be detached from the Continental Army, and employed for the purpose aforesaid.
            I am, with Esteem & Regard Sir your most Obedient humble Servant
          
            Jonth. Trumbull
          
        